Title: To George Washington from Brigadier General Nathanael Greene, 8 March 1776
From: Greene, Nathanael
To: Washington, George


[8 March 1776]. “I visited the Guards and gave such Orders as appear’d to be necessary found them in good Order. The Enemy on Bunkers Hill were very busy last Night and this Morning they were carrying Spunges Ladles &C. from the Hill to the Ferry—By the Noise last Night it was suggested they were moveing their heavy Cannon off the Hill and replacing them with Field Pieces.”
